DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 20, 2022 has been entered.
 
Response to Amendment
The amendment filed May 20, 2022 has been entered.  Claims 1-4, 7-9, 11, and 12 are pending in the application.  Examiner acknowledges Applicant’s cancellation claims 6 and 10, with claim 5 being previously cancelled.  Applicant’s amendments have caused new claim objections to claims 1 and 2.

Claim Objections
Claims 1 and 2 are objected to because of the following informalities: both claims recite “the support body is rectangular ring,” which should read instead as “the support body is a rectangular ring.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over: 
Tanabe et al.  (JP2002224064A) (hereinafter – Tanabe) (translation from Applicant’s IDS)
Sano et al. (U.S. 2015/0150470 A1) (hereinafter – Sano)
	Re. Claims 1 and 2: Tanabe teaches a fluid pressure detection device for detecting pressure of a fluid flowing inside a tube (Paragraph 0001: “The present invention relates to a pressure pulse wave sensor for measuring an internal pressure waveform of an artery from a body surface”), comprising:
a substrate having first and second surfaces (Fig. 1A: fixed plate 3);
a piezoelectric element on the first surface of the substrate (Fig. 1A: pressure-detecting element 4, formed of a piezoelectric ceramic, as described in Paragraph 0028); and
a support body for supporting the first surface of the substrate on both sides of the piezoelectric element (Fig. 1A: fixing plate supporting portion 5, which presses fixed plate 3 (or, a second surface of the substrate as required by claim 2) against the body surface when the device is worn), 
wherein the tube is deformed with the second surface of the substrate through the support body (Fig. 1A: artery is pressed by fixing plate 3 via elements 15, 2A, 2, 15A),
wherein the substrate is substantially rectangular (Fig. 7: fixing plates (i.e., substrate) 31-33 are each substantially rectangular and also form a substantially rectangular shape in combination).
Although Tanabe teaches the use of a rectangular substrate and piezoelectric element, Tanabe is silent regarding the use of the support body being a rectangular ring, and instead utilizes two opposing bars. 
Sano teaches analogous art in the technology of piezoelectric elements (Abstract).  Sano further teaches the invention the support body is rectangular ring and has a first rectangle surrounding the piezoelectric element (Fig. 5: any rectangular element that is not piezoelectric element 134 is interpretable as a rectangular ring supporting piezoelectric element 134, wherein the outside shape of any rectangular element can be considered a “rectangle surrounding the piezoelectric element” since Applicant does not further define such a rectangle; Examiner notes that a rectangular ring is also broadly interpretable as a ring element with a rectangular cross-section). 
Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of a rectangular ring support structure as taught by Sano for the dual cross-bar support structure of Tanabe.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  
Tanabe further teaches:
the support body supports the first surface of the substrate in parts along at least two opposed sides of a first rectangle surrounding the piezoelectric element (Fig. 7: rectangular fixed plate support portion 5 supporting fixing plates 31 – 33 surrounding piezoelectric elements 41 – 43 along at least two sides; Examiner notes that since Tanabe utilizes an overall rectangular substrate, modifying the ring structure of Sano to support the substrate structure of Tanabe would yield a rectangular support structure with longer and shorter sides), and
 the piezoelectric element is rectangular in shape and has longer sides and shorter sides, with the longer sides substantially perpendicular to longer sides of the first rectangle (Fig. 7: longer sides of piezoelectric elements 41 – 43 perpendicular to longer sides of rectangle formed defined by support portions 5’, which would be a rectangular ring element as modified by Sano).
Re. Claim 4: Tanabe in view of Sano teaches the device according to claim 1.  Tanabe further teaches the device comprising an integrating circuit which integrates an electrical signal output by the piezoelectric element (Fig. 5: output cable 11, as described in Paragraph 0037: “The pressure detecting element 4 generates an electromotive voltage co responding to the deflection of the fixing plate 3, and its output is led out of the pressure pulse wave sensor 1A through the output cable 11”).
Re. Claims 7 and 11: Tanabe in view of Sano teaches the device according to claims 1 and 2.  Tanabe further teaches the device including a plurality of piezoelectric elements arranged on the first surface of the substrate along a longitudinal direction of the first rectangle (Fig. 7: piezoelectric elements 41 – 43- aligned along longitudinal direction of the rectangle formed by support sections as modified by Sano).
Re. Claims 8 and 12: Tanabe in view of Sano teaches the device according to claim 7 and 11.  Tanabe further teaches the device wherein the substrate has slits on both sides of each of the piezoelectric elements in the longitudinal direction of the first rectangle (Fig. 7: slits (a long, narrow cut or opening) shown on both sides of piezoelectric elements 41 – 43-; alternative or additionally, Sano also teaches the use of slits on both sides of piezoelectric elements (Fig. 4: communicating portions 132)).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over:
Tanabe et al.  (JP2002224064A) (hereinafter – Tanabe) (translation from Applicant’s IDS)
Sano et al. (U.S. 2015/01540470 A1) (hereinafter – Sano)
Narasimhan et al. (U.S. 2017/0360306 A1) (hereinafter – Narasimhan).
Re. Claim 3: Tanabe in view of Sano teaches the device according to claim 2.  Although Tanabe describes pressurization of the device (Paragraphs 0051-0052, Fig. 12), Tanabe and Sano are silent regarding the specific amount of pressure applied.
Narasimhan teaches the device wherein the pressing member applies a pressure of not less than 40 mmHg from a side opposite to the substrate of the support body (Paragraph 0063: “In some embodiments, the applied constant pressure could be selected in the range 80-120 mmHg…”).  Narasimhan teaches analogous art in the technology of blood pressure monitoring (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Tanabe and Sano in view of Narasimhan to have included the actuation pressure of the device to be between 80-120 mmHg, reading on the requirements of claim 3 to be not less than 40 mmHg, the motivation being that such an applied pressure level may applanate the artery in such a way that the arterial pressure is the only pressure detected by the pressure sensor (Paragraph 0063).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over:
Tanabe et al.  (JP2002224064A) (hereinafter – Tanabe) (translation from Applicant’s IDS)
Sano et al. (U.S. 2015/01540470 A1) (hereinafter – Sano)
Ratzlaff et al. (U.S. 4,814,661) (hereinafter – Ratzlaff).
Re. Claim 9: Tanabe in view of Sano teaches the device according to claim 2, but does not teach the device further comprising an integrating circuit which integrates an electrical signal output by the piezoelectric element.
Ratzlaff teaches the device further comprising an integrating circuit which integrates an electrical signal output by the piezoelectric element (Col. 14: “The piezoelectric sensors such as 45 are connected to an appropriate signal amplification and integration circuit such as described above;” Fig. 4: piezoelectric element 45).  Ratzlaff teaches analogous art in the technology of piezoelectric force sensors (Abstract).
It would have been obvious to one having skill in the art before the effective filing date to have modified Tanabe in view of Sano to include an integration circuit for integrating an electric signal output by the piezoelectric element as taught by Ratzlaff, the motivation being that an integrating circuit is capable of integrating and outputting usable information from the output signal of the piezoelectric sensor element which is indicative of force applied through the piezoelectric sensor element (Claim 26).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additional pertinent arts of record (see Conclusion) have been cited included which include a rectangular piezoelectric support/mounting structure, which may explicitly or implicitly describe the use of a rectangular ring structure.  
In order to further expedite prosecution and potentially overcome the rejections under 35 U.S.C 103 above, Examiner recommends including limitations describing recesses of the support structure as described in Fig. 27A-27C and Paragraph 0041 of Applicant’s disclosure.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kojima et al. (U.S. 2015/0177197 A1) – Fig. 1: element 10 or lower portion of element 40, as seen in Fig. 2
Smith (U.S. 2008/0194923 A1) - Smith also teaches a substantially rectangular diaphragm 102, i.e., substrate, on which piezoelectric material 104 is mounted, see Fig. 1, Paragraph 0046-0048: rectangular bender/piezoelectric material combination is also viable 
Welch et al. (U.S. 2013/0060147 A1) – Paragraph 0060: “The sensing element may include a piezoelectric membrane, for example, and is supported by a support structure such as a generally rectangular support frame.”
Chesney et al. (U.S. 6,331,161 B2) – Col. 5, lines 19-50: piezoelectric-element-holder ring 180 may be any suitable shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN XU whose telephone number is (571)272-6617. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.X./               Examiner, Art Unit 3791                                                                                                                                                                                         

/DEVIN B HENSON/               Primary Examiner, Art Unit 3791